                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 

KERRY RICHARDS,                                                                No. 4:18-CV-01909

                             Plaintiff,                                        (Judge Brann)

              v.

THE PENNSYLVANIA STATE
UNIVERSITY,

                            Defendant.


                                                           MEMORANDUM OPINION

                                                               FEBRUARY 26, 2019

              The Pennsylvania State University (“Penn State”) moved to dismiss the

Amended Complaint filed by Dr. Kerry Richards. For the following reasons, that

motion will be granted in part and denied in part.

I.            BACKGROUND1

              Penn State employed Dr. Richards as the Director of the Pesticide Safety

Education Program in Penn State’s College of Agriculture.                                      In her Amended

Complaint, Dr. Richards explains that she was placed on unpaid administrative

leave and ultimately terminated after Penn State conducted an internal audit.                             She

alleges that Penn State initiated the audit process because a disgruntled former

                                                            
1
       Unless otherwise noted, the relevant facts are derived from Dr. Richards’s Amended
       Complaint, ECF No. 10.
subordinate reported Dr. Richards for committing alleged policy violations after

Dr. Richards attempted to address concerns with that subordinate’s poor job

performance. Dr. Richards explains that her efforts to reprimand that subordinate

were the same efforts used by two previous directors of the Pesticide Safety

Education Program—both of whom were male—and consequently, Penn State

penalized her for alleged violations that her predecessors committed with impunity.

              Dr. Richards sent a letter to Penn State claiming that parts of the audit

process violated university policy. In this letter, she states her intention to file a

formal grievance with Penn State’s Office of Affirmative Action to report certain

actions that were “discriminatory and harassing.”2 Six weeks after sending this

letter, Dr. Richards states that she was terminated for “non-compliance with

policies.”3 At the time of her firing, Dr. Richards was 55 years old and had been

employed by Penn State for nearly 27 years.

              Dr. Richards’s Amended Complaint also alleges other generalized

grievances of gender and age discrimination.                            She alleges that during her

employment, she was made to serve as interim director for two years while her

male predecessors were instantly promoted to director; that she was denied the

same faculty status as her two male predecessors; and that she was held to a higher

standard than her male colleagues. She also alleges that Penn State targeted older
                                                            
2
       Exhibit C (ECF 10-1) at 3.
3
       Amended Complaint (ECF No. 10) at ¶ 13.

                                                               - 2 - 
employees to be terminated, and that other younger employees who violated

policies were not reprimanded or terminated.

              Dr. Richards’s Amended Complaint4 alleges four claims: age discrimination

under the Age Discrimination in Employment Act (ADEA), Title VII of the Civil

Rights Act of 1964 (Title VII), and the Pennsylvania Human Relations Act

(PHRA) (Count I); unspecified violations of the Pennsylvania Human Relations

Act (Count II); gender discrimination under Title VII (Count III); and retaliation

under Title VII (Count IV). Penn State has moved to dismiss Count II of Dr.

Richards’s complaint pursuant to Federal Rule of Civil Procedure 12(b)(1), arguing

that Dr. Richards failed to timely exhaust administrative remedies, and has moved

to dismiss Counts I, II, and IV pursuant to Federal Rule of Civil Procedure

12(b)(6), arguing that Dr. Richards failed to state a claim upon which relief can be

granted.5




                                                            
4
       After Dr. Richards filed her complaint, Penn State moved for dismissal pursuant to Federal
       Rules of Civil Procedure 12(b)(1) and 12(b)(6). See Motion to Dismiss (ECF No. 9). Dr.
       Richards subsequently amended her complaint as a matter of course before Penn State’s
       motion to dismiss became ripe. Accordingly, Penn State’s first motion to dismiss, ECF No.
       9, will be denied as moot.
5
       Motion to Dismiss Amended Complaint (ECF No. 12).

                                                               - 3 - 
II.           DISCUSSION

              A.             Standard of Review

              When considering a motion to dismiss for failure to state a claim upon which

relief may be granted,6 a court assumes the truth of all factual allegations in the

plaintiff’s complaint and draws all inferences in favor of that party;7 the court does

not, however, assume the truth of any of the complaint’s legal conclusions.8 If a

complaint’s factual allegations, so treated, state a claim that is plausible—i.e., if

they allow the court to infer the defendant’s liability—the motion is denied; if they

fail to do so, the motion is granted.9

              B.             Dr. Richards’s PHRA Claims Are Time-Barred.

              Before seeking judicial relief under the PHRA, Dr. Richards must timely

exhaust administrative remedies.10 Under the PHRA, an administrative complaint

must be brought within 180 days of the alleged act of discrimination.11 Here, Dr.

Richards concedes that her administrative complaint was filed 182 days after her

termination.12 Accordingly, Count II of Dr. Richards’s complaint is dismissed with



                                                            
6
       Federal Rule of Civil Procedure 12(b)(6).
7
       Phillips v. County Of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008).
8
       Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
9
       Id. See also Connelly v. Lane Const. Corp., 809 F.3d 780, 786 (3d Cir. 2016).
10
       Mandel v. M&Q Packaging Corp., 706 F.3d 157, 163 (3d Cir. 2013).
11
       43 P.S. § 959(h).
12
       Brief in Opposition (ECF No. 17) at 5-6.

                                                               - 4 - 
prejudice. Count I is also dismissed with prejudice to the extent that count is based

on a PHRA violation.

              C.             Dr. Richards Will be Granted Leave to Amend Her ADEA Claim.

              To establish an age discrimination claim under the ADEA, Dr. Richards

must allege that (1) she is forty years of age or older; (2) that Penn State took an

adverse employment action against her; (3) that she was qualified for the position

in question; and (4) that she was ultimately replaced by another employee “who

was sufficiently younger to support an inference of discriminatory animus.”13

              Dr. Richards’s Amended Complaint does not allege facts that a

“significantly younger” individual replaced her after she was terminated. Although

the Court is cognizant that Dr. Richards has already twice attempted to properly

state an age discrimination claim, I cannot conclude that providing Dr. Richards

with one, final opportunity to plead her age discrimination claim via a curative

amendment would be inequitable or futile.14 Accordingly, Dr. Richards’s ADEA

claim, Count I, is dismissed without prejudice to her filing an amended complaint

to remedy this deficiency within fourteen days.

              D.             Dr. Richards Has Failed to State a Title VII Retaliation Claim.

              To establish a retaliation claim under Title VII, Dr. Richards must show that

(1) she engaged in a protected activity under Title VII; (2) that Penn State took an
                                                            
13
       Smith v. City of Allentown, 589 F.3d 684, 689 (3d Cir. 2009) (citations omitted).
14
       Phillips v. County of Allegheny, 515 F.3d 224, 245-46 (3d Cir. 2008).

                                                               - 5 - 
adverse action against her; and (3) that there was a causal connection between Dr.

Richards’s participation in the protected activity and the adverse employment

action taken by Penn State.15

              Dr. Richards argues that her letter alerting Penn State of her intention to file

a formal grievance with the Office of Affirmative Action qualifies as a protected

activity.16 Although complaints to management can constitute protected activity,17

such complaints must reference “a protected characteristic as the basis for the

unfair treatment.”18 Here, Dr. Richards’s letter only generally alleges that Penn

State’s actions were “discriminatory or harassing” without specifying whether

Penn State discriminated against her because of a protected characteristic like her

gender or age.19 Accordingly, her “general complaint of unfair treatment does not

translate into a charge of illegal … discrimination” and she cannot show that she




                                                            
15
       Moore v. City of Philadelphia, 461 F.3d 331, 340–41 (3d Cir.2006) (citation omitted).
16
       Brief in Opposition (ECF No. 17) at 7-8.
17
       See, e.g., Zelinski v. Pa. State Police, 108 Fed. Appx. 700, 705 (3d Cir. 2004) (“Protected
       activities include formal charges of discrimination, as well as informal protests of
       discriminatory employment practices, including making complaints to management… It is
       necessary to analyze the message conveyed, rather than the medium of conveyance.”)
       (internal quotation marks and citations omitted).
18
       Kier v. F. Lackland & Sons, LLC, 72 F. Supp. 3d 597, 616 (E.D. Pa. 2014).
19
       Accord Smith v. N3 Oceanic, Inc., No. 16-730, 2016 WL 7231897, at *4 (E.D.Pa. Dec. 14,
       2016) (explaining that plaintiff’s complaint of “discrimination” on form was not protected
       activity because it is a general complaint of unfair treatment).

                                                               - 6 - 
engaged in a protected activity under Title VII.20 Because amendment would be

futile, Dr. Richards’s retaliation claim, Count IV, is dismissed with prejudice.

III.          CONCLUSION

              For the reasons discussed above, Penn State’s motion to dismiss Dr.

Richards’s Amended Complaint will be granted in part and denied in part. An

appropriate order follows.



                                                                        BY THE COURT:



                                                                        s/ Matthew W. Brann
                                                                        Matthew W. Brann
                                                                        United States District Judge




                                                            
20
       Barber v. CSX Distrib. Servs., 68 F.3d 694, 702 (3d Cir. 1995); Exhibit C (ECF No. 10-1) at
       3-4.

                                                               - 7 - 
